DETAILED ACTION
1.	The following Office Action is based on the application filed on April 27, 2021, having claims 1-30 and figures 1-19.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
3.	Claims 1-30 are allowed. 

4.	The following is an examiner’s statement of reasons for allowance:
	The closest prior art references are Cohere Technologies, Design of Long PUCCH for UCI of more than 2 bits, June 2017, pages 1-5 (reference disclosed by applicant) and Huang (WO 2020/167018 A1). Cohere discloses multiplexing payloads based on phase rotations of a base sequence combined with DFT spreading codes. Huang discloses a wireless data communication method wherein a priority rule may be based a length of a PUCCH, the size of the payload of the PUCCH, or whether payload multiplexing is supported.  
For claims 1-30, the prior art fails to teach or render obvious a combination of:
identifying a first portion of a payload and a second portion of the payload, wherein the first portion of the payload is associated with a first priority and the second portion of the payload is associated with a second priority that is less than the first priority; 
selecting a first matrix associated with a first domain for transmitting the first portion of the payload and a second matrix associated with a second domain for transmitting the second portion of the payload based at least in part on a first maximum index interval for the first matrix being larger than a second maximum index interval for the second matrix; and 
transmitting the first portion of the payload using one or more sequences associated with the first matrix and the second portion of the payload using one or more 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)272-5601. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELISABETH BENOIT MAGLOIRE/Patent Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471